DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the preliminary amendment filed 09/03/2020.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 07/08/2022 is acknowledged.  The traversal is on the ground(s) that Howlett et al. (US 20100076370 A1), hereinafter Howlett, does not teach or suggest the elements of at least one support disk provided on the distal end thereof, wherein the support disk on the plunger rod is configured to bear against the protrusion of the/a syringe barrel upon misalignment of the plunger rod in the syringe barrel, because the disk 92 is sized and shaped such that a predetermined force is required to displace disk 92 past ring 40 such that a pressurized fluid flows from the syringe. This is not persuasive because although Howlett discloses that force is required to move the disk 92 past ring 40 upon insertion of the plunger rod 30 into barrel 20, the disk 92 would still bear against the ring 40 upon misalignment of the plunger rod 30 in the syringe barrel. That applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art does not mean the prior art does not teach said advantage. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/08/2022. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two protrusion members recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4-5, and 8 are objected to because of the following informalities:  
In claims 1 (line 9), 4 (lines 3 and 8), and 5 (line 4), “the support disk” should read “the at least one support disk” for clarity of antecedent basis.  
In claim 8 (line 4), “the support disks” should read “the two support disks” for clarity of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-4 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitations "a first support disk" in line 3 and “a second support disk” in line 4. It is unclear if the two support disks recited in line 2 comprise said first and second support disks. For purposes of examination, “two support disks” in line 2 will be interpreted as “a first support disk and a second support disk”, “a first support disk” in line 3 will be interpreted as “the first support disk”, and “a second support disk” in line 4 will be interpreted as “the second support disk”. 
Claim 4 recites the limitations "a first protrusion member" in lines 5-6 and “a second protrusion member” in lines 6-7. It is unclear if the two protrusion members recited in line 3 comprise said first and second protrusion members. For purposes of examination, “two protrusion members” in line 3 will be interpreted as “a first protrusion member and a second protrusion member”, “a first protrusion member” in line 3 will be interpreted as “the first protrusion member”, and “a second protrusion member” in line 4 will be interpreted as “the second protrusion member”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Howlett et al. (US 20100076370 A1), hereinafter Howlett.
Regarding claim 1, Howlett teaches a syringe assembly (fig. 2), comprising: a) a substantially cylindrical syringe barrel (20) comprising a fluid dispensing end (fig. 2), an open end (42), and at least one protrusion (40) adjacent the open end, the at least one protrusion projecting inwardly from an inner surface of the syringe barrel (fig. 2, [0066]); b) a stopper (70) configured to be received within the open end of the syringe barrel ([0067]); and c) a plunger rod (30) having a plunger rod body (60) extending along a longitudinal axis from a proximal end (98) to a distal end (80) and at least one support disk (92) provided on the distal end thereof, wherein the support disk on the plunger rod is configured to bear against the protrusion of the syringe barrel upon misalignment of the plunger rod in the syringe barrel (Howlett discloses a support disk and protrusion as structurally claimed; therefore the syringe taught by Howlett is considered capable of performing the disclosed function of bearing against the protrusion of the syringe barrel upon misalignment of the plunger rod in the syringe barrel).
Regarding claim 2, Howlett additionally teaches the at least one protrusion (40) of the syringe barrel is a continuous rib that extends around an inner circumferential surface of the syringe barrel (40 is a ring; fig. 2, [0066]).
Regarding claim 5, Howlett additionally teaches the plunger rod further comprises an attachment member (90; fig. 2, [0066]) provided on the distal end and configured for connection to the stopper, and wherein the support disk (92) is spaced proximally from the attachment member (fig. 2).
Regarding claim 9, Howlett additionally teaches the stopper (70; fig. 2, annotated fig. 2) comprises a main body portion defining an open rearward end, a closed front end, and an inner cavity to receive the distal end of the plunger rod, and wherein an inner surface of the inner cavity defines a recess configured to act as a load bearing point for the plunger rod upon misalignment of the plunger rod within the syringe barrel (recess formed on inner surface of stopper 70 by thread for receiving threaded portion 90; fig. 2, annotated fig. 2, [0066]. Because Howlett discloses a recess and plunger rod as structurally claimed, the recess taught by Howlett is considered capable of performing the disclosed function of acting as a load bearing point for the plunger rod upon misalignment of the plunger rod within the syringe barrel).

    PNG
    media_image1.png
    319
    432
    media_image1.png
    Greyscale

Annotated Figure 2 (from Figure 2 of Howlett)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett in view of Dann et al. (US 2832340 A), hereinafter Dann.
Regarding claim 6, Howlett fails to teach the plunger rod body further comprises a rigid outer body member and a flexible inner body member provided within the rigid outer body member, the flexible inner body member being configured to flex upon misalignment of the plunger rod in the syringe barrel.
	Dann teaches a syringe assembly (fig. 1) comprising a plunger rod (1), wherein the plunger rod body comprises a rigid outer body member (annotated fig. 1) and a flexible inner body member (comprised of 7 and 11; fig. 1, col. 2:38-39) within the rigid outer body member, wherein the flexible inner body member is configured to flex upon misalignment of the plunger rod in the syringe barrel (fig. 1). 

    PNG
    media_image2.png
    232
    770
    media_image2.png
    Greyscale

Annotated Figure 1 (from Figure 1 of Dann)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the plunger rod in Howlett to have the flexible internal body member as taught by Dann as both these inventions and the claimed invention are directed towards syringe assemblies and the references were well-known in the art prior to the effective filing date of the claimed invention. Dann teaches in col. 1:37-41 that a syringe plunger with flexibility prevents variable and uncontrolled injection. It would therefore have been obvious to one of ordinary skill in the art to have modified the plunger rod in Howlett to have the flexible internal body member as taught by Dann, as such a modification would prevent variable and uncontrolled injection as taught by Dann.
Regarding claim 7, Howlett in view of Dann teaches the plunger rod body further comprises an attachment member configured for connection with the stopper, the attachment member being provided on a distal end of the flexible inner body member (modifying the plunger rod in Howlett to include the flexible inner body member of Dann would result in the attachment member 90 of Howlett being located on the distal end of the flexible inner body member, just as attachment member 8 of Dann is located on the distal end of the flexible inner body member formed by 7 and 11 (as seen in fig. 1 of Dann)).
Claim(s) 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett in view of Tennican et al. (US 20140100532 A1), hereinafter Tennican.
Regarding claim 10, Howlett teaches the stopper (70; fig. 2, annotated fig. 2) comprises a main body portion defining an open rearward end, a closed front end, and an inner cavity to receive the distal end of the plunger rod (annotated fig. 2), wherein a portion of an inner surface of the inner cavity defines a notch configured to receive a projection extending from the distal end of the plunger rod body (notch formed on inner surface of stopper 70 by thread for receiving threaded portion 90; fig. 2, annotated fig. 2, [0066]), and wherein, upon misalignment of the plunger rod in the syringe barrel, at least one projection on the plunger rod body (threads on threaded portion 90; fig. 2, [0066]) bears against a corresponding notch in the inner cavity of the stopper at a load bearing point (because Howlett discloses a notch, at least one  projection, and plunger rod as structurally claimed, the at least one projection taught by Howlett is considered capable of performing the disclosed function of acting as a load bearing point for the plunger rod upon misalignment of the plunger rod within the syringe barrel).
	Howlett fails to teach a plurality of notches on a portion of the inner surface of the inner cavity or a plurality of projections extending from the distal end of the plunger rod body. 
	Tennican teaches a stopper (208a; annotated fig. 5B) comprising an inner cavity to receive the distal end of a plunger rod, wherein a portion of an inner surface of the inner cavity defines a plurality of notches (first and second notches; annotated fig. 5B), wherein the plurality of notches is configured to receive a plurality of projections (projections 223; annotated fig. 5B) extending from the distal end of the plunger rod body.

    PNG
    media_image3.png
    383
    483
    media_image3.png
    Greyscale

Annotated Figure 5B (from Figure 5B of Tennican)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the notch and projection in Howlett to be a plurality of notches and a plurality of projections, respectively, as taught by Tennican as both these inventions and the claimed invention are directed towards syringe stoppers and the references were well-known in the art prior to the effective filing date of the claimed invention. Tennican teaches in [0054] that projections 223 help retain the stopper (seal 208a; [0054-0053]) on the plunger rod. Similarly, Howlett teaches in [0066] that threaded portion 90 helps retain stopper 70 on the plunger rod 30. It would therefore have been obvious to one of ordinary skill in the art to have modified the notch and projection in Howlett to be a plurality of notches and a plurality of projections, respectively, as taught by Tennican, as such a modification would be a simple substitution of one known element for another to obtain the predictable result of the stopper and plunger rod as taught by Howlett, wherein the stopper is retained on the plunger rod by a plurality of notches and a plurality of projections.
Regarding claim 12, Howlett teaches the stopper (70; fig. 2, annotated fig. 2) comprises: a main body portion defining an open rearward end, a closed front end, and an inner cavity defined between the rearward end and the front end (annotated fig. 2), the inner cavity defining an inner contour including a notch extending outwardly from an inner surface of the inner cavity (inner contour including notch formed on inner surface of stopper 70 by thread for receiving threaded portion 90; fig. 2, annotated fig. 2, [0066]), and a first rib extending from an outer surface of the main body portion and around an outer circumference of the main body portion (first rib; annotated fig. 2); and a second rib spaced from the first rib, the second rib extending from an outer surface of the main body portion and around an outer circumference of the main body portion (second rib; annotated fig. 2).
	Howlett fails to teach the notch separating a first contact surface of the inner contour from a second contact surface of the inner contour, wherein a width of the first contact surface is substantially equal to a width of the first rib, and a width of the second contact surface is substantially equal to a width of the second rib. 
	Tennican teaches a stopper (208a; annotated fig. 5B) comprising an inner cavity (annotated fig. 5B) defining an inner contour including a notch extending outwardly from an inner surface of the inner cavity (annotated fig. 5B), the notch separating a first contact surface of the inner contour from a second contact surface of the inner contour (annotated fig. 5B); a first rib extending from an outer surface of the main body portion and around an outer circumference of the main body portion (annotated fig. 5B); and a second rib spaced from the first rib (annotated fig. 5B), the second rib extending from an outer surface of the main body portion and around an outer circumference of the main body portion (annotated fig. 5B), wherein a width of the first contact surface is substantially equal to a width of the first rib (annotated fig. 5B), and a width of the second contact surface is substantially equal to a width of the second rib (annotated fig. 5B).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the notch and projection in Howlett to be a plurality of notches and a plurality of projections, respectively, as taught by Tennican such the notch separates a first contact surface of the inner contour from a second contact surface of the inner contour, wherein a width of the first contact surface is substantially equal to a width of the first rib, and a width of the second contact surface is substantially equal to a width of the second rib as both these inventions and the claimed invention are directed towards syringe stoppers and the references were well-known in the art prior to the effective filing date of the claimed invention. Tennican teaches in [0054] that projections 223 help retain the stopper (seal 208a; [0054-0053]) on the plunger rod. Similarly, Howlett teaches in [0066] that threaded portion 90 helps retain stopper 70 on the plunger rod 30. It would therefore have been obvious to one of ordinary skill in the art to have modified the notch and projection in Howlett to be a plurality of notches and a plurality of projections, respectively, as taught by Tennican, as such a modification would be a simple substitution of one known element for another to obtain the predictable result of the stopper and plunger rod as taught by Howlett, wherein the stopper is retained on the plunger rod by a plurality of notches and a plurality of projections.
Regarding claim 13, Howlett in view of Tennican further teaches the notch defined in the inner contour provides a reduced thickness of the main body portion from the inner contour to an outer surface of the main body portion (notch; annotated fig. 5B).
Regarding claim 14, Howlett in view of Tennican further teaches the closed front end of the main body portion has a conical shape with a tip (closed front end of stopper 70 has a conical shape with a tip; fig.2 of Howlett).
Regarding claim 15, Howlett in view of Tennican further teaches a recess is formed on the outer surface of the main body portion between the first rib and the second rib (annotated fig. 5B; recess formed between the first and second ribs), a width of the recess being substantially equal to a width of the notch (annotated fig. 5B).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett in view of Prasad et al. (US 20150119817 A1), hereinafter Prasad.
	Howlett is silent as to whether the stopper is made of a thermal plastic elastomer.
	Prasad teaches a stopper for a syringe assembly made of a thermal plastic elastomer (thermoplastic elastomer; [0016]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the stopper in Howlett of a thermal plastic elastomer as taught by Prasad as both these inventions and the claimed invention are directed towards stoppers for syringe assemblies and the references were well-known in the art prior to the effective filing date of the claimed invention. Prasad teaches in [0016] that a stopper made of a thermal plastic elastomer meets the desired material properties of a stopper for a syringe assembly. It would therefore have been obvious to one of ordinary skill in the art to have made the stopper in Howlett of a thermal plastic elastomer as taught by Prasad, as such a modification would be a simple combination of prior art elements with the predictable result of a stopper as taught by Howlett having the material properties necessary to fulfil the function of a syringe assembly stopper. 
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett in view of Tennican as applied to claim 12 above, and further in view of Prasad.
Regarding claim 16, Howlett fails to teach at least one collapsible cut-out is defined in the inner contour of the inner cavity, wherein the collapsible cut-out permits the stopper to collapse or bend when under pressure.
	Prasad teaches a collapsible cut-out (annotated figs. 4-5 from Prasad), wherein the cut-out is defined in an inner contour of an inner cavity of a stopper, wherein the collapsible cut-out permits the stopper to collapse or bend under pressure (because the cut-out forms an area of thinner material in the stopper, the stopper will collapse or bend relative to the rest of the stopper when subjected to sufficient pressure).

    PNG
    media_image4.png
    438
    459
    media_image4.png
    Greyscale

Annotated Figures 4-5 (from Figures 4-5 of Prasad)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the collapsible cut-out taught by Prasad into the inner contour of the inner cavity of the stopper taught by Howlett as both these inventions and the claimed invention are directed towards syringe stoppers and the references were well-known in the art prior to the effective filing date of the claimed invention. Prasad teaches in [0086] and [0090] that core portion 72, shear element 74, and catch can element 76, which together form the cut-out noted in annotated figs. 4-5 of Prasad, aid in manufacturing the thermoplastic elastomer stopper. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the collapsible cut-out taught by Prasad into the inner contour of the inner cavity of the stopper taught by Howlett, as such a modification would be a simple combination of prior art elements to aid the process for manufacturing the thermoplastic elastomer stopper, as taught by Prasad.
Regarding claim 17, Howlett in view of Tennican is silent as to whether the stopper is made of a thermal plastic elastomer. 
	Prasad teaches a stopper for a syringe assembly made of a thermal plastic elastomer (thermoplastic elastomer; [0016]).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the stopper taught by Howlett in view of Tennican of a thermal plastic elastomer as taught by Prasad as both these inventions and the claimed invention are directed towards stoppers for syringe assemblies and the references were well-known in the art prior to the effective filing date of the claimed invention. Prasad teaches in [0016] that a stopper made of a thermal plastic elastomer meets the desired material properties of a stopper for a syringe assembly. It would therefore have been obvious to one of ordinary skill in the art to have made the stopper taught by Howlett in view of Tennican of a thermal plastic elastomer as taught by Prasad, as such a modification would be a simple combination of prior art elements with the predictable result of a stopper as taught by Howlett in view of Tennican having the material properties necessary to fulfil the function of a syringe assembly stopper.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to address the objection noted above and to include all limitations of the base claim and any intervening claims.
Claims 3-4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783